 

Case 4:21-cv-00133-JAS--BGM Document1-1 Filed 03/29/21 Page 1 of 9
U.S. Department of Justice Regional Administrative Remedy Appeal.

Federal Bureau of Prisons

 

 

Type or use ball-point pen. If attachments are needed. submit four copies. One copy of the completed BP-229(13) including any attachments must be submitted
with this appeal.

From: rekin- Garcia Dow ich OTIS4013 —_€2-229 —susew 5.8
. UNIT

LAST NAME, FIRST, MIDDLE INITIAL REG. NO. INSTITUTION

Part A- REASON FOR APPEAL { gy a(hccling the DUC 'S Rvdlag && quill that E committed a 296 mad abuse distapt
meander tg), Rr tthe DUG Con iatet chek “Aehiesghy ZX domed Re, arye LC “wave pevide ANG evidence te digs ie
cccount & the investigation. this s nbtrue, T drowecl DAS Ecteda the al ched ec eS leHers * net ay The ther Seah
Me as peor frat the. Qeancuuritive oN the envelopc-in- question does act match My ine Thess wenn SHE Estrela woul
wr acceptthan Wis Vacideay gn Qe vs valel be CveAuried Wweese T Wad cumed Aue PANS Ww Mea bic shrek reused to
aces eoidene atl the adtadted evideace shows Thea Ahe hausttve of the enwelage~ ian guestien does anit mech aay Mauls,
Seand, TD ceguatad te sae the leer gestion te Shen Wk A as Act ay hencluritivy wok Ho eaten, werd ast letime yee.
fue lethecsoaly the awelepe This MadcAr cepoct qhould he. cuertucted becuse T uses dened due I&cess Wher GHG zsteda
nelusedk to lel me Gex the leer in-guestion cad suleniT-excmfies ok M4 herelunting - id, Thy Meret report shuld pe aecturtedl
Ve cause There is Me eye dens ek TL actually wrote the letem and Seah it. Dito%esbeder dl dell me thick my AaME Was Aston
fie eter or the ewveloge, cnc Tha there wus He Proof D sent The lettes oThe~ Than My MEMS AQME UKS UNHEN on The emUcle.
Alsc the DAC ee port said Meth my dcther lives geste MSRP. “Che leccdvens Kt The pe sha ca The elveleie) "at

 

tke Actaes 1 Sasth: peste, Me caielete-tn question wis ctmred\ wn ec sen, net Vickie “This ts fumtherevideace.
wt a tick nek Gead the jeter/etwe lage, fon ie De rep alse concules Bok The cowtent of the hem guppect a Fineldas
teat T sent a heccase & celerertes & Mockaeun" ancl The sratemest “TNs keen ever tn weeks Siveg EVR Neer frown Me wer cond
Rat T newie act Que tao weet wth fallhieg te my nacte A fevitus of any MME Feces wll shows Tall E call way Wem c
EAs Her every hey OF) Ker 526-2IG=CHY phone number, Furthenmere, due te CONTD-VA, the wiele wodd Wes been on 4
odédoun"!, These, stakemants de Set prove 3 word The letied espectally wren Dteliete any met ever “ge Fh poser Fit ts
(ened Aver E sent ine tebe and envelope Cui © ido t) T de WA believe Tat The enidentg sufforts «Anelins Tha Ldisrupted

WY/acee Sole Wares weet:

DATE “=~ SIGNATURE OF REQUESTER

 

Part B - RESPONSE

 

 

 

OCT
vr —
DATE REGIONAL DIRECTOR
If dissatisfied with this response, you may appeal to the General Counsel. Your appeal must be received in the General Counsel’s Office within 30 calendar
days of the date of this response. ° , f?
Fas Lf Y
ORIGINAL: RETURN TO INMATE CASE NUMBER: :

Part C - RECEIPT : Cy é
CASE NUMBER: ‘ JQ S l 6Y Z| /

Return to:

 

LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION
SUBJECT:

 

 

 

DATE SIGNATURE, RECIPIENT OF REGIONAL APPEAL

&® BP-230(13)
FPI-PEPR . PRINTED ON RECYCLED PAPER: J UNE 2002
 

Case 4:21-cv-00133-JAS--BGM Document1-1 Filed 03/29/21 Page 2 of 9

PWadrmernt te Administrative Remedy

 

__the nacnitedny ates mail,” “The. letter us WES ¢ ack Ai viddlea_ or c seecetes, The emielote wes Wwacrl {eed wh _

the. dher \wmede’s ncene and Mss My ¢ anemis Came endl _addoess on a, edbeck wrest oy acwedge

and war oct waniadeted 3 LAC, wdhtdy would. pceneslt FUR deckE firm matiitoring ats cael 4
dscecting eh Seth, Lathe Dito report settea “Recsons fer Sondieas de echreada SAUS Lam

eng oe sanccne for “using The 18 “TRUUNC e-weal system 3 AW soastetvel MEN. * Qabtha Widest

ened bes nathing te de uit the TRUUNC e-meal system, T've never bees accused cf abusing The

ertaai| sytem, Wis \naceurs a ~. analher peasen te overturn The DUS ceoct and cestoce MY

pg tivicbery ses and gox) AQwe, Finally jv -helseve fds ncddedt eepets woes issued te We to ochliation
foc ly, 3  eansutl agadesh Ane paso quad seven) shatf members becuse Mal lawsuit WES served

“onthe FRR deknrdads on $/3/d0re nd T was wciten tis medent gepodt the very nextday.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

Case 4:21-cv-00133-JAS--BGM Document1-1 Filed 03/29/21 Page 3 of 9

1051644-R1
FCC TUCSON

You are requesting administrative relief regarding the decision of the Discipline Hearing Officer (DHO) on
August 12, 2020, in which you were found to have committed the prohibited act of Use of Mail for Abuses
Other than Criminal Activity which Circumvent the Ability of Staff to Monitor Mail Correspondence,
Code 296. In essence, you claim you are innocent. For relief, you seek to have the incident expunged from
your record and revoke the sanctions imposed during that hearing.

On appeal, the appropriate reviewing authority shall consider: a. Whether the UDC or DHO substantially
complied with the regulations on inmate discipline; b. Whether the UDC or DHO based its decision on
some facts, and if there was conflicting evidence, whether the decision was based on the greater weight of
the evidence; and c. Whether an appropriate sanction was imposed according to the severity level of the
prohibited act, and other relevant circumstances.

A review of the disciplinary action indicated that you were provided due process as required by Program
Statement 5270.09, Inmate Discipline Program. You were given advanced written notice of the charge
against you more than 24 hours prior to your appearance before the DHO. You were afforded the opportunity
to have staff representation and to call witnesses. You waived both of these rights. You were afforded the
opportunity to make a statement to the DHO and present documentary evidence on your behalf. The DHO
Report reflects you presented a statement and there is no indication in the record that you submitted
documentary evidence before the DHO at your hearing.

The DHO report clearly indicates the basis for the finding that you committed the prohibited act and explains
the purpose of imposing the sanctions which are within policy.

Bureau of Prisons policy directs the DHO to consider all evidence presented at the hearing and to make a
decision based on some facts, and if there is conflicting evidence, to base the decision on the greater
weight of the evidence. Though in your appeal you contest the DHO’s decision, it is apparent that the
DHO found you guilty based on some facts. Evidence weighed against you included the account of the
reporting officer and written mail correspondence and other evidence within the record. Such evidence
supports the fact you attempted to circumvent the mail correspondence process when correspondence was
intercepted by staff. Furthermore, through review of other correspondence and through the encrypted
translation the correlation provided credible evidence weighed during your hearing. That evidence,
coupled by your volition not to present exculpatory evidence that may have exonerated you from the
charge, reasonably led the DHO to make a finding of guilt. Though you claim you did not commit the
prohibited act, your statement does not negate the fact that you engaged in conduct which is prohibited by
Bureau regulation.

The allegations presented in your request for relief have been investigated and determined to be without
merit. Thus, your request for relief from the discipline action or sanctions is denied.

If dissatisfied with this response, you may appeal to the Office of the General Counsel, Bureau of Prisons,
320 First Street, NW, Washington, D.C., 20534. Your appeal must be received in the General Counsel’s
Office within 30 calendar days of the date of this response.

\\ \13 [ve PR
Date M. Rios, Regional ve)
AY

en! Pe

 
 

Case 4:21-cv-00133-JAS--BGM_. Document 1-1 Filed 03/29/21 Page 4 of 9

 

BP-A0304 DISCIPLINE HEARING OFFICER REPORT

 

 

 

 

 

 

 

 

 

 

$ Dept. of Justice / Federal Bureau of Prisons
Institution: TUCSON USP Incident Report Number: 3421764
NAME OF INMATE: SMITH-GARCIA, DAVID REG.NO.: 07954-043 | UNIT: UNITE
Date of Incident Report: 08-04-2020 Offense Code{s): 296
Date of Incident: 08-04-2020

 

 

Summary of Charges:
296 -- MAIL ABUSE, DISRUPT MONITORING.

 

 

 

 

 

 

I. NOTICE OF CHARGE(S)
A. Advanced written notice of charge {copy of Incident Report) was given to
inmate on 08-04-2020 at 20:29 (by staff member) S.Pfeiffer
B. The DHO Hearing was held on 08-12-2020 at 09:48

 

 

C. The inmate was advised of the rights before the DHO by (staff member):
B. Byler on 08-08-2020

 

 

and a copy of the advisement of rights form is attached.

D. Delay in Process None

 

Ii. STAFF REPRESENTATIVE
A. Inmate waived right to staff representative: [Yes] * [No]

B. Inmate requested staff representative and
NA appeared.

 

C, Staff Representative's Statement:
NA

D. Requested staff representative declined or could not appear but inmate
was advised of option to postpone hearing to obtain another staff
representative with the result that:
NA

 

E. Staff representative NA was appointed.

 

TII. PRESENTATION OF EVIDENCE
A. Inmate ( ) admits (X ) denies the charge(s).

B. - Summary of Inmate Statement:
Inmate David Smith-Garcia, Reg. No. 07954-043 stated "I didn't send that envelope."

 

Prescribed by P5270 Replaces BP-304(52) of dan 88
Case 4:21-cv-00133-JAS--BGM Document1-1 Filed 03/29/21 Page 5 of9

 

 

BP-A0304 DISCIPLINE HEARING OFFICER REPORT

 

Dept. of Justice / Federal Bureau of Prigons

C:. Witnesses

 

 

 

1. The inmate waived right to witnesses. [Yes] X {No]

2. The following persons were called as witness at this hearing and appeared
(Each witness name and statement listed below):
NA

3. The following persons requested were not called for the reason(s) given
(Each witness name and statement listed below):
NA

 

4. Unavailable witnesses were requested to submit written statements and
those statements received were considered (Each witness name and
statement listed below):

NA

 

D. Documentary Evidence. In addition to the Incident Report and
Investigation, the DHO considered the following documents:

Incident Report -- (BP-A2Z88)

Inmate Rights at Discipline Hearing -- (BP-A293)

Notice of Discipline Hearing Before the (DHO) -- (BP-A294)
incident Report - TRU System Documentation -- (BOP-IRTRU)
Incident Report - Photographs -- (BOP-IRPHO)

E. Confidential information was used by DHO in support of his findings, but
was not revealed to the inmate. The confidential information was documented
in a separate report. The confidential information has been (confidential
informants have been) determined to be reliable because:

NA

 

Iv. FINDINGS OF THE DHO
X A. The act was committed as charged. _ C. No prohibited act was committed:

B. The following act was commmitted: Expunge according to inmate
discipline Ps.

 

 

Vv. SPECIFIC EVIDENCE RELIED ON TO SUPPORT FINDINGS (Physical evidence, observations
written documents, etc.)
DHO FINDINGS:

The inmate's due process rights were read and reviewed by the DHO to the inmate. The DHO
confirmed the inmate received a copy of his incident report, did not want to call any witnesses. The
inmate was afforded the opportunity to request a staff representative, but chose not to request a
staff representative. The inmate had no documentary evidence to submit. The inmate understood
his due process rights and was ready to proceed with the DHO hearing.

Based on the evidence, the DHO finds you committed the prohibited act of Code 296 -Use of the
mait for abuses other than criminal activity which circumvent mail monitoring procedures.. To make
this finding the DHO relied upon the following:

 

Prescribed by P5270 Replaces BP-304(52) of Jan 88
 

Case 4:21-cv-00133-JAS--BGM Document 1-1 Filed-03/29/21 Page 6 of 9

 

BP-A0304 DISCIPLINE HEARING OFFICER REPORT

 

Dept. of Justica / Pederal Bureau of Prisons

On August 4, 2020, at approximately 12:00 p.m., I, SIS Technician K. Lagro, became aware of a U.S.
Mail abuse/circumvention incident Involving inmate David Smith-Garcia, Reg. No. 07954-043, and

Michael Parrot, Reg. No. 19402-078.

Specifically, an article of U.S. Mail, was reviewed that is addressed to inmate Michael Parrott, Reg.
No. 19402-078. The return address on this article of mailis Joan Campbell, 439 Garden Grove
Street, Vicksburg, MS. 39180. Joan Campbell is listed on file with the Federal Bureau of Prisons, as
the parent of inmate David Smith-Garcia. This name and address is NOT on inmate Parrott s

personal list of contacts.

The letter utilizes code to describe current news of a USP Tucson Housing Unit and Cell

Assignments. Specifically, a Unit is referred to as a Trailer Park , and utilizes known aliases of other
inmates in the USP Tucson General Population. The letter states: Do you know that scum-bag
looking dude they call Ohio D or Westside? The one that | bought the radio from? He just moved

into the park a couple trailers down from me. Westside is identified as another inmate, currently
assigned to Unit E-2. Inmate David Smith-Garcia, is currently assigned to Unit E-2, and on the same
tier, a couple trailers (Cells) down as described in the letter. Additionally, there is no known record
of Joan Campbell , whom the letter is addressed from, buying a radio from that scum-bag looking
dude they call Ohio D or Westside , as described in the letter.

inmate David Smith-Garcia, Reg. No. 07954-043, is identified as the actual writer of this letter, with
the intended receiver being inmate Michael Parrott, Reg. No, 19402-078, assigned to separate
housing unit at USP Tucson, via the letter being re-sent from an out-side source. Abuse of the mail
for abuses other than criminal activity which circumvents mail monitoring procedures, is a violation

of Bureau of Prisons Policy.

The DHO reviewed the investigation and UDC portions of the disciplinary process and noted inmate
( David Smith-Garcia, Reg. No. 07954-043 ) chose to make no statement in his defense at either of
these stages, leading the DHO to draw an adverse inference.

The DHO asked if you admitted or denied the charge against you. You denied the charge stating, “!
didn't send that envelope." The DHO notes that although you deny the charge against you, you
have provided no evidence to dispute the account of the investigation. The DHO finds credible the
staff member's account of this incident as stated above. The supporting documentation
(TRUFONE/TRUVIEW reports) submitted corroborates the incident. Specifically, TRUVIEW reports
show that Joan Campbell is listed as your mother, and she is [ocated in Vicksburg, Mississippi (the
location of the postmark on the envelope). This letter is addressed to Michael Parrott, who was not
housed in your unit at the time, and you cannot direct!y send mail to this inmate. Sending a letter
by means of another party, supports mail circumvention that disrupts the monitoring, as you did
not send it by direct means. The contents of the letters do not support a letter coming from your
mother to inmate Parrot, as they specifically reference being in an extended lockdown, writing your
mom a2 bunch of times and also stating “it's been over two weeks since I've heard from my mom". If
this letter was from your mom, it is not logical that she would write this content in a letter. Lastly,
the letter states “I love and miss you. | would give anything to be able to lay down on your chest
and have you hold me." This content supports this fetter was written by you, and you attempted to
send this letter by indirect means in an attempt for inmate Parrott to receive it. This evidence
supports the charge. You provided no evidence to support your denial.

Although the inmate denied the charge, the DHO based her decision on the greater weight of the
evidence. Specifically, the DHO relies upon the reporting officer s eyewitness statement. The DHO
found no reason to question the vatidity of the reporting officer, since his observations were made
strictly in the performance of his duties, without any reason to submit a false report.

Therefore, based on the facts, evidence presented, the DHO finds you committed the

 

Prescribed by P5270 Replaces BP-304(52}) of Jan 88
 

Case 4:21-cv-00133-JAS--BGM Document1-1 Filed 03/29/21 Page 7 of 9

 

 

BP-A0304 DISCIPLINE HEARING OFFICER REPORT

Dept. of Justice / Federal Bureau of Prisons
prohibited act of Code 296- Use of the mail for abuses other than criminal activity which circumvent
mail monitoring procedures.

 

VI.

SANCTION OR ACTION TAKEN
296 - LP EMAIL 30 DAYS, 296-LP COMM 30 DAYS, 296 - DIS GCT 27 DAYS

 

VII.

REASON FOR SANCTION OR ACTION TAKEN

296:

inmates who use the TRULINC e-mail system in an unauthorized manner pose a serious threat to
institution security and/or the safety of other inmates/staff. Using the system is a privilege for
inmates to maintain contact with their family, However, using the system to have others to send
money to another inmate, contact unauthorized individuals, or to pass illicit messages will not be
tolerated. This type of use can result in inmates being assaulted, hinders staff's ability to maintain
their respective areas, and ultimately threatens the safety of inmates and staff when dealing with
the fall out of these behaviors in a correctional environment.

Good Conduct Time:

The sanction against Good Conduct Time was used te comply with mandatory sanctioning
guidelines for inmates sentenced under the Prison Litigation Reform Act (PLRA). PLRA exemplary
compliance requires the DHO disallow good conduct time.

Loss of Privileges:

The sanctions of foss of privileges were given io remind the inmate thai he and he alone is
responsible for his behavior. The DHO imposes the sanctions listed above to convey the
seriousness and inappropriate of your aclions. The above listed sanctions are imposed to deter
you and others from exhibiting future acts of misbehavior. Sanctions are imposed to encourage
you to use better judgment in further interactions and you must be accountable for you actions.

 

VIII.

APPEAL RIGHTS: xX The inmate has been advised of the findings, specific
evidence relied on, action and reasons for the action. The inmate has been
advised of his right to appeal this action within 20 calendar days under
the Administrative Remedy Procedure. A copy of this report has been given
to the inmate.

 

IX.

Discipline Hearing Officer

 

Printed Name Signature

Date

 

 

 

/
A. ESTRADA A. ESTRADA be : 08-25-2020
f

DHO Report Delivered to Inmate by:

A) \ Cho Kon. | AUG 27 zt | KOO

Printed Name of Staff “Signature of Staff Date & Time Delivered

 

 

The Government Paperwork Elimination Act (GPEA) of 1998 authorized Federal Agencies the use of
electronic forms, electronic Filing, and electronic signatures to conduct office business.

 

Prescribed by P5270 Replaces BP-304(52) of Jan 88

 
 

Case 4:21-cv-00133-JAS--BGM Document 1-1 Filed 03/29/21 Page 8 of 9

 

BP-A0304 DISCIPLINE HEARING OFFICER REPORT

 

Dept. of Justice / Federal Bureau of Prisons

 

Prescribed by P5270 Replaces BP-304(52) of Jan 88
Case 4:21-cv-00133-JAS--BGM. Document.1-1. Filed 03/29/21. Page 9 of 9
US. Department of Justice be, Central Office Administrative Remedy Appeal

Federal Bureau of Prisons

 

 

‘Type or use ball: =point pen. if attachments are nieedéd, submit four. copies. “One copy each of the completed BP: 229113) and BP- 230( 13), including any attach-. "=
ments must be submitted with this appeal. .

From: Lmith- Greta. David eo O2984- O43. _¢- 2 dees OS. Pp. Tocson, :
~ LAST NAME, FIRST, MIDDLE INITIAL: - " REG.NO. So UNIT 0 INSTITUTION
Part A - REASON FOR APPEAL Tomappealing the. Re tonal D Srckore Cesponse +5 my Be-lo DHO. appeal.
Tan innocenk of this Violahion, I wes noe allowcd to present evidence. atthe Dito hear j
— the hendunitng on tre env elope does nut match my Mom's handwihiting, therc is no evicence
~ phak TE Wrote and Waited Yne leer MY Name and information was no-one leter ov |
envelope, MY Mow lives in Vicksburg. MS, which is wok ushere dhe letter Wes’ Rostyavik< 4
From, the incident cepordoes not Soppors Whe Gading Yrat ZT. distvptcd He monilo Wire of the
wail Mac incident redo 4 ‘S defechve because ‘saves abused the “TRULINC e-mail Syskm
yw OM naviborized Manner’, bubthis incident. Peper eck Kolin eo do with. re email System,”
and belicve Nae. incident repork WES written in Cerals ation. for me Gling @ laser against
Zevevid sre meunbers ob U.S? Tucson. “Lau asking Het the Dtto Teper He overhre
and Mad wy Qvoochti me credits be testored. This is being Alcd loke- Deca my cooréeloh
ony Tern Ve Be ‘to restore to me on » Val201 2020. ee

 

 

  

 

 

"SIGNATURE OF REQUESTER

 

 

 

DATE “ 7 eee GENERAL COUNSEL

 

 

ORIGINAL: RETURN TO INMATE ans e wan . — CASE NUMBER:
Part C - RECEIPT
Sea CASE NUMBER:
Return to: 2 : ___ eee : eo
ee LAST NAME, FIRST, MIDDLE. INITIAL : : REG.NO” UNIT INSTITUTION |.
SUBJECT: an : : Los

 

 

 

“DATE Q : SIGNATURE OF RECIPIENT OF CENTRAL OFFICE:-APPEAL lA
oe , . . ‘BP-231(13)
